CONFIDENTIAL TREATMENT REQUESTED

SAND SUPPLY AGREEMENT1 
This SAND SUPPLY AGREEMENT (this “Agreement”) is effective as of October 1, 2014
(the “Effective Date”), between Muskie Proppant LLC, a Delaware limited
liability company (“Supplier”), and Gulfport Energy Corporation, a Delaware
corporation (“Customer”). Supplier and Customer are individually referred to as
a “Party” and collectively as the “Parties”).
RECITALS
A.
Customer’s primary business is the exploration and production of oil and natural
gas. Customer requires high quality sand for use as a proppant in connection
with its operations.

B.
Supplier desires to sell such sand and is able to provide the proppant sand to
Customer.

C.
Customer desires to purchase 40/70 proppant sand (as described below, the
“Product”) from Supplier under the terms and conditions set forth in this
Agreement.

D.
Supplier is willing to undertake the supply of the Product for Customer under
the terms of this Agreement.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, the Parties agree as follows:
ARTICLE I
TERM
1.1    Initial Term. Unless otherwise terminated as provided herein, this
Agreement shall be effective as of the Effective Date and will remain in effect
through and including September 30, 2018, unless earlier terminated in
accordance with the terms of this Agreement (such period, the “Initial Term”).
1.2    Extensions. The Initial Term of this Agreement may be extended by the
mutual agreement of the Parties in a written amendment of this Agreement
executed by both Parties. Neither Party shall be obligated to extend this
Agreement. The Initial Term and any extensions thereof are collectively referred
to as the “Term.”
ARTICLE IISUPPLY COMMITMENTS
2.1    Sale of Product.
(a)    Subject to the terms of this Agreement, Supplier agrees to sell and
deliver to Customer, and Customer agrees to purchase and take delivery from
Supplier of an aggregate of




__________________________
1 The appearance of [*] denotes confidential information that has been omitted
from this exhibit and filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.



1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



[*]1 tons of Product during each Contract Year (the “Maximum Annual Purchase
Amount”). Customer agrees to purchase and take delivery of Product on a Ratable
Basis during each calendar month.
(b)    Supplier shall be under no obligation to supply or sell, and Customer
shall not have the right to buy, Product in excess of (a) the Maximum Annual
Purchase Amount in any Contract Year, or (b) [*]1 tons of Product in each half
of a calendar month (in each case, such excess amounts of Product, “Excess
Volumes”). Sales of Excess Volumes shall be done at Supplier’s sole discretion.
(c)    Supplier will make commercially reasonable efforts to deliver Product in
accordance with the provisions of this Section 2.1 Supplier will not contract
more Product in excess of its estimated production capacity.
2.2    Rolling Forecast. On or before the tenth (10th) day of each month,
Customer shall provide to Supplier a non-binding 120 day rolling forecast of its
anticipated purchases of Product in each of month covered by such forecast (each
a “Forecast”).
2.3    Orders.
(a)    From time to time during a month, Customer will submit written orders to
Supplier specifying the quantity of Product to be purchased and the requested
delivery date, which delivery date shall be consistent with the Standard Order
Lead Time applicable to such order. Unless otherwise agreed by Supplier, only an
order that is consistent with the then-current Forecast and that (i) does not
exceed [*]1 tons of Product for deliveries in that month, (ii) is consistent
with the requirement to take delivery of the Product on a Ratable Basis, and
(iii) does not exceed [*]1 tons of Product for deliveries in such Contract Year,
shall be effective and binding on Supplier (any such binding order is referred
to as an “Order”).
(b)    The terms of this Agreement shall prevail over the terms in any Order in
the event of a conflict unless specific reference and identification is made to
the provision of this Agreement to be modified and the intention to modify is
explicitly stated and signed by both Parties. Such changes shall be effective
for that Order only. Printed terms and conditions contained in any order or
documents issued to Customer by Supplier or from Customer to Supplier with
respect to the Product shall be of no force and effect and shall be superseded
by the terms and conditions contained in this Agreement.
2.4    Minimum Purchase Requirement.
(a)    Commencing on November 1, 2014 and subject to Section 2.1, Supplier
agrees to sell, and Customer shall be required to take delivery of, for each
calendar month during each Contract Year (each calendar month is referred to as
a “Supply Period”) an aggregate of [*]1  


__________________________
1 Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.



2





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

tons of Product (such amount, as adjusted pursuant to Section 2.4(b), is
referred to as the “Monthly Minimum Requirement”).
(b)    If Supplier (i) fails to deliver (or tender for delivery) any quantity of
Product as required under any Order, whether as a result of Force Majeure or
otherwise, or (ii) is unable or unwilling to supply any Product pursuant to a
binding Order, the Monthly Minimum Requirement for the calendar month in which
such failure occurred shall be reduced by such quantity of Product that was not
so delivered.
2.5    Alternate Sources of Supply. For the avoidance of doubt, Supplier may, in
its discretion, source Product from third Persons so long as such Product
complies with the Quality Standards and Supplier is otherwise in compliance with
the other provisions of this Agreement and the applicable Order.
ARTICLE III
COMMERCIAL TERMS
3.1    Delivery Terms.
(a)    All Product shall be delivered FOB to a transload facility located within
a seventy-five (75) mile radius of St. Clairsville, Ohio, as designated by
Supplier in the Pick-Up Availability Notice (each a “Designated Transload
Facility”). All risk of loss and title shall transfer to Customer upon delivery
of the Product at the applicable Designated Transload Facility.
(b)    Customer acknowledges and agrees that if Supplier’s shipment or delivery
of the Product is delayed due to a shortage or inability to acquire rail cars,
Supplier will not be deemed to be in default under this Agreement, and
Supplier’s shipment or delivery deadlines set forth herein shall be extended
accordingly.
3.2    Product Pricing.
(c)    The purchase price for the Product shall be the sum of (i) $[*]1 per ton
(as adjusted pursuant to Section 3.1(b), the “Product Price”), plus (ii) all
costs and expenses incurred by Supplier for handling and transporting from
Supplier’s source of origin to the Designated Transload Facility, including all
rail cost, railcar cost and destination transload fees, where “source of origin”
means the origination location of Supplier’s rail shipment.
(d)    The Product Price shall be subject to annual inflation adjustment based
on changes to the Consumer Price Index (US City Average, All Items.
3.3    Shortfall Payment; Credit in Subsequent Month.
(c)    In the event that Customer fails to purchase and take delivery of the
Monthly Minimum Requirement during any calendar month, or Supplier fails to
supply and deliver the Monthly Minimum Requirement during any calendar month
other than as a result of a Force Majeur (any such month a “Default Supply
Period”), then Customer hereby agrees to pay to Supplier in the case of
Customer’s failure), or Supplier agrees to pay to Customer (in the case of
Supplier’s
1 Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

3





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



failure), as liquidated damages and not as a penalty, an amount equal to $[*]1
times the difference between the Monthly Minimum Requirement for such month and
the amount of Product actually purchased by Customer during such month (in the
case of Customer’s failure) or the amount of Product actually delivered by
Supplier during such month (in the case of Supplier’s failure) (a “Shortfall
Payment”). Such Shortfall Payment shall be included on the invoice for Product
sold during such month. Notwithstanding the foregoing, Supplier shall have no
obligation to deliver, and shall not be responsible for a Shortfall Payment as a
result of a failure to deliver, any product not identified by Customer in a
Forecast.
(d)    If Customer is liable for any Shortfall Payment for any month, it shall
have the right, to order Excess Volumes of Product during the three calendar
months immediately following any Default Supply Period (such period is referred
to as a “Make-Up Supply Period”) subject to Supplier’s ability to deliver such
Excess Volumes. Customer will receive, as a credit towards the purchase of such
Excess Volumes, $[*]1 per ton of such Excess Volume, but in no event more than
the amount of the Shortfall Payment payable by Customer for such month. If
Supplier is liable for any Shortfall Payment for any month, it shall have the
right to deliver, and Customer agrees to purchase Excess Volumes of Product
during the three calendar months immediately following such Default Supply
Period, and Supplier shall receive, as a credit against such Shortfall Payment,
$[*]1 per ton of such Excess Volume, but in no event more than the amount of the
Shortfall Payment payable by Supplier for such month. For the avoidance of
doubt, Supplier shall not be obligated to deliver to Customer during such
Make-Up Supply Period any quantities of Product in excess of the Monthly Minimum
Requirement; and, provided further, following such Make-Up Supply Period,
neither Customer nor Supplier shall be entitled to any additional credits with
respect to any portion of the Shortfall Payment that was not credited during
such Make-Up Supply Period.
3.4    Demurrage Expenses.
(a)    Supplier shall provide notice to Customer when Product will be available
for pick-up at the Designated Transload Facility (such notice, a “Pick-Up
Availability Notice”). Supplier is responsible for accepting delivery of the
Product on the date specified in the Pick-Up Availability Notice.
(b)    If Customer fails to pick-up the Product at the Designated Transload
Facility on the date of such Pick-Up Availability Notice, then Customer shall
pay to Supplier a demurrage fee equal to $[*]1 per day per rail car (the “Daily
Demurrage Fee”) beginning on the fifth day following the date of such Pick-Up
Availability Notice through the date on which Customer actually accepts delivery
of such Product.
3.5    Weights and Measures; Shortages. The quantity of Product delivered shall
be determined at the load point in accordance with the Supplier’s standard
methods and procedures


__________________________


1 Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.





4





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

applicable to deliveries of the Product. Supplier’s weights and quantities shall
govern, absent clear and manifest error. Claims for shortages must be reported
within ten (10) days of receipt of the Product by Customer to Supplier. Customer
waives all claims therefor unless made in writing and delivered to Supplier
within ten (10) days after receipt of the Product.
3.6    Title. Supplier warrants clear title to the Product at the time title to
the Product passes to Customer, free from any and all liens or other
encumbrances.
3.7    Limited Warranty.
(a)    Supplier warrants to Customer that all Product supplied by Supplier
pursuant to this Agreement shall comply with the Quality Standards in all
material respects. Supplier’s product tests described in Section 3.8 shall be
used to determine whether any Product meets the Quality Standards, absent
manifest error.
(b)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SUPPLIER EXPRESSLY
DISCLAIMS ANY WARRANTIES, EXPRESS OR IMPLIED, RELATED TO THE PRODUCT, INCLUDING
ANY WARRANTY AS TO THE QUALITY OF THE PRODUCT, ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR SUITABILITY, ANY IMPLIED WARRANTY THAT ANY OF THE PRODUCT ARE
FIT FOR A PARTICULAR PURPOSE, OR ANY WARRANTY CREATED BY THE PROVISION OF ANY
SAMPLES. ANY COURSE OF DEALING OR INDUSTRY PRACTICE SHALL NOT IMPLY ANY
ADDITIONAL WARRANTIES BY SUPPLIER.
(c)    Exclusive Remedies. In the event that any Product fails to meet the
limited warranty set forth in Section 3.7(a), Supplier shall, at Supplier’s
option, either (a) replace such Product at its sole cost with conforming
Product, which replacement Product shall be made available to Customer at the
Designated Transload Facility, or (b) refund to Customer the Product Price for
such nonconforming Product. The remedies contained in this Section 3.7(c) are
the sole and exclusive remedies of Customer in connection with any breach of
Supplier’s warranty in Section 3.7(a).
3.8    Inspection; Samples.
(a)    Supplier shall permit representatives of Customer, at any reasonable time
and upon reasonable prior notice, to inspect the Product manufactured by
Supplier at Supplier’s facilities prior to the time of delivery of Product to
Customer.
(b)    Upon receipt of a written request by Customer, Supplier shall provide to
Customer a production sample of Product for any Order. A “production sample” is
defined as [one hundred (100) grams of the actual production run and/or lot
number of the delivered Product]. Such production sample shall be retained by
Supplier and provided to Customer up to sixty (60) days from the date of the
applicable Order. Supplier shall also, upon receipt of a written request by
Customer, provide multiple-sieve analysis of Product at Supplier’s facility for
inspection/confirmation by Customer.
(c)    Customer shall be entitled to reject any Product that does not comply
with Section 3.7(a); provided that any Product not rejected prior to the time of
delivery of such Product

5





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

to the carrier shall be deemed accepted by Customer, unless testing of the
applicable production sample by an independent third party laboratory
conclusively determines that Product previously accepted by Customer do not
comply with Section 3.7(a) (in which case Customer may reject such previously
accepted Product upon such determination by the independent third party
laboratory, so long as such testing is completed by and such rejection is made
within thirty (30) days of Customer’s receipt of the Product).
ARTICLE IV
INVOICING AND PAYMENT
4.1    Invoicing and Payment Terms. Subject to any special terms agreed in
writing from time to time between Customer and Supplier:
(e)    Supplier shall invoice Customer on a monthly basis in respect of all
Product purchased and delivered under this Agreement during the prior month.
Payment shall be due no later than the thirtieth (30th) day after the date of
the invoice.
(f)    Payments thirty (30) days or more past due shall bear interest at the
lower of (i) the Wall Street Journal prime rate plus eight hundred basis points,
or (ii) the highest interest rate permitted by applicable law, from (and
including) the date on which the applicable payment was due to (but excluding)
the date on which the applicable payment is paid in full. The accrual of
interest as provided in the preceding sentence shall not limit any other
remedies of Supplier, which shall include the right to terminate this Agreement
in accordance with Article VII.
4.2    Taxes. Any severance, added value, manufacture, excise, or sales or use
taxes that may be applicable to the sales made under this Agreement are for
Customer’s account, and Customer hereby agrees to pay such taxes. Any increase
in current or new federal, state or local taxes, including but not limited to
severance, added value, manufacture, excise or sales or use taxes, which shall
become due by reason of the severance, manufacture, sale or delivery of the
Product by Supplier to Customer shall be reimbursed to Supplier by Customer, and
such taxes shall be separately listed on each monthly invoice to Customer. All
other charges, including but not limited to those relating to state and federal
environmental and energy laws and regulations, assessed by any governmental
entity relating to the severance, manufacture, sale or delivery of the Product
shall be for Customer’s account, and Customer hereby agrees to pay such other
charges. The provisions of this Section shall continue after termination of this
Agreement.
ARTICLE V
CONFIDENTIALITY; NON-SOLICITATION
5.1    Confidentiality.
(e)    Each Party undertakes to treat as confidential all information in any
medium or format (whether marked “confidential” or not) which that Party (the
“Receiving Party”) receives during the term of this Agreement and for the
purposes of this Agreement from the other Party (the “Disclosing Party”), either
directly or from any person, firm, company or organization associated with the
Disclosing Party (the “Confidential Information”).
(f)    The Receiving Party may use the Confidential Information of the
Disclosing Party for the purposes of this Agreement, and the Receiving Party may
provide its employees, directors, suppliers, agents, subcontractors and
professional advisers with access to such

6





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Information. Each Party shall ensure that its employees, agents and
subcontractors comply with its obligations of confidence. Where such recipient
is not an employee or director of the relevant Receiving Party, the Receiving
Party shall provide the Confidential Information to such permitted persons
subject to reasonable and appropriate obligations of confidence. For the
avoidance of doubt, the Receiving Party shall be responsible for any breach of
the provisions of this Section 5.1 by its employees, directors, suppliers,
agents, subcontractors or professional advisers.
(g)    The provisions of this Section 5.1 shall not apply to any information
which (i) enters the public domain other than as a result of a breach of this
Section 5.1, (ii) is received from a third party which is under no
confidentiality obligations, (iii) is independently developed by a Party without
use of the other Party’s Confidential Information or (iv) was previously known
to a Party. In addition, the Receiving Party may disclose the Confidential
Information of the Disclosing Party where required to do so by law or by any
competent regulatory authority; provided that the Receiving Party shall give the
Disclosing Party prompt advance written notice of the disclosures (where lawful
and practical to do so) so that the Disclosing Party has sufficient opportunity
(where reasonably possible) to prevent or control the manner of disclosure by
appropriate legal means.
(h)    Except to the extent required under this Agreement or required for
purposes of complying with applicable law, including environmental, health and
safety laws and reporting provisions thereunder, all Confidential Information,
in written or other tangible media, shall be returned to the Disclosing Party
within thirty (30) days following the expiration, termination or cancellation of
this Agreement, and all electronic Confidential Information shall be deleted
from the Receiving Party’s systems.
(i)    The provisions of this Section 5.1 shall survive the expiration,
termination or cancellation of this Agreement for a period of two years.
5.2    Non-Solicitation. During the Term, Customer shall not, directly or
indirectly, knowingly solicit for employment, offer employment to or employ or
retain (whether as an employee, officer, agent, consultant, advisor or in any
other capacity) any employee of Supplier, unless otherwise agreed by Supplier in
writing; provided, however, the foregoing shall not prohibit solicitations
through general public advertising or other publications of general public
circulation or general solicitations by an employment agency not specifically
targeting Supplier’s employees, or the hiring of any employee of Supplier who
contacts Customer as a result of such general advertising, publications or
solicitations.
ARTICLE VI
FORCE MAJEURE
6.1    Force Majeure. If Supplier is affected by Force Majeure it shall promptly
notify the Customer of the nature and extent of the circumstances in question.
Supplier shall not be deemed to be in breach of this Agreement, or otherwise be
liable to Customer, for any delay in performance or the non-performance of any
of its obligations under this Agreement or any Order, to the extent that the
delay or non-performance is due to any Force Majeure, and the time for
performance of that obligation shall be extended accordingly; provided that if
the Force Majeure in question prevails for a continuous period in excess of
sixty (60) days, the Parties shall enter into discussions with a view to
alleviating its effects, or to agreeing upon such alternative arrangements as
the Parties mutually agree.

7





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

ARTICLE VII
DEFAULT AND TERMINATION
7.1    Default by Supplier. If Supplier fails to produce and deliver Product
that meets the Quality Standards during three (3) consecutive Supply Periods and
Customer has timely provided notices of such failures to Supplier in accordance
with Sections 3.8 and 3.9, then, Supplier shall be deemed to be in default, and,
at any time during the thirty (30) day period following such third (3rd)
consecutive Supply Period, Customer shall have the option, at its sole
discretion, to terminate this Agreement by giving written notice of termination
to Supplier; failure to exercise such termination right within such 30-day
period shall constitute a waiver of such termination right. No such termination
by Customer shall constitute or be construed as a waiver or any right or remedy
of Customer for breach of contract resulting from the facts and circumstances
forming the basis of such termination.
7.2    Customer Payment Default. If Customer fails to pay to Supplier any sums
due under this Agreement, and the failure continues for a period of fifteen (15)
days after Customer’s receipt of a written notice of such failure, then in
addition to Supplier’s rights at law or in equity, Supplier may suspend
deliveries hereunder until such failure has been cured, and/or terminate this
Agreement in its entirety.
7.3    Other Defaults. If either Party fails to fully perform any material
obligation under this Agreement (other than obligations that are the subject of
Sections 7.1 and 7.2) and (a) such failure continues for a period of forty-five
(45) days after delivery to the defaulting Party of written notice of such
non-performance, and (b) after such forty-five (45) day period, the defaulting
Party is not undertaking commercially reasonable efforts to cure such failure to
perform, then the non-defaulting Party shall have the right to specifically
enforce the terms of this Agreement and seek damages for any breach, terminate
this Agreement in its entirety and otherwise pursue the remedies available to
the non-defaulting Party at law or in equity.
7.4    Survival of Orders. If any Orders are outstanding on the date this
Agreement terminates or expires, then such Orders will not terminate on such
date but will survive and continue in full force and effect in accordance with
the terms of this Agreement until such Orders terminate or expire in accordance
with their terms and . Notwithstanding the foregoing, if (a) Customer terminates
this Agreement in accordance with Section 7.1, Customer may in its sole
discretion terminate any or all outstanding Orders for Product not yet delivered
to Customer; or (b) Supplier terminates this Agreement in accordance with
Section 7.2, Supplier may in its sole discretion terminate any or all
outstanding Orders for Product not yet delivered to Customer.
7.5    Survival. Upon expiration of this Agreement or the termination of this
Agreement for any reason, all obligations of the Parties hereunder shall
terminate, except for any obligations that are expressly stated to survive the
expiration of the Term or termination of this Agreement and any obligations that
remain executory (other than minimum purchase obligations), which obligations,
to the extent they remain executory, shall remain in full force and effect until
fully performed by the obligated Party as stated in this Agreement. The
respective Parties’ obligations under Section 3.7 Article IV, Section 5.1, this
Section 7.5, Articles VIII and Article X shall survive the expiration of the
Term or termination of this Agreement. Neither expiration nor termination of
this Agreement shall relieve any Party of liability for breaches of this
Agreement prior to such expiration or termination.
ARTICLE VIIIINDEMNIFICATION; LIMITS OF LIABILITY

8





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

8.1    Indemnification by Customer. Notwithstanding anything else contained in
this Agreement, Customer shall release, defend, protect, indemnify, and hold
harmless Supplier and each of its Affiliates (other than Customer), and each of
its and their, officers, directors, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all damages for,
arising out of, resulting from or relating to any damages, injuries or other
casualties of whatever kind, or by whosoever caused, to any Person or third
party arising out of or resulting from the use of the Product, the suitability
of the Product for use in Customer’s operations or the migration of the Product
to any underground formation, strata or water table, regardless of whether such
claims are attributable to or arise from the joint or concurrent negligence,
strict liability or other fault or responsibility of Customer or any other
indemnified party, except where such fine, loss, damage, injury, liability or
claim is the direct result of the willful misconduct or sole or gross negligence
of Customer.
8.2    Waiver of Consequential Damages. Notwithstanding any provision of this
Agreement to the contrary, neither Party shall be liable to the other Party for
special, indirect or consequential, punitive, incidental, or exemplary damages
resulting from or arising out of this Agreement, or from any loss of use, loss
of data, loss of assets, loss of business, loss of production, loss of profit or
business interruptions, however same may be caused and regardless of the sole or
concurrent negligence of the other Party, even if such Party has been advised
of, or otherwise could have anticipated the possibility of, such damages or
liabilities in advance. The foregoing limitation is not intended and shall not
limit any damages incurred by any third party and covered under any indemnity
hereunder.
8.3    Limitation of Liability. IN NO EVENT SHALL SUPPLIER’S TOTAL LIABILITY FOR
ANY AND ALL LOSSES AND DAMAGES ARISING OUT OF THIS AGREEMENT OR ANY ORDER, DUE
TO ANY CAUSE WHATSOEVER (WHETHER SUCH CAUSE BE BASED ON NEGLIGENCE, STRICT
LIABILITY OR OTHERWISE), EXCEED THE PRODUCT PRICE OF THE PRODUCT IN RESPECT TO
WHICH SUCH CAUSE ARISES.
8.4    Compliance with Law. Subject to the limitations of this Agreement, it is
agreed that in the performance of this Agreement all matters shall be conducted
in full compliance with any and all Applicable Laws. Any performance obligation
arising under this Agreement is contingent on the prior receipt of all necessary
government authorizations. If either Party is required to pay any fine or
penalty or is subject to a claim from the other Party’s failure to comply with
Applicable Law, the Party failing to comply shall defend, indemnify and hold
harmless the other Party for all damages, fees and/or fines for such failure to
comply to the extent of the indemnifying Party’s allocable share of the failure
to comply.
ARTICLE IX
DEFINITIONS; CONSTRUCTION
9.1    Defined Terms. Capitalized terms used throughout this Agreement shall
have the meanings set forth below, unless otherwise specifically defined herein.
(d)    “Applicable Law” means any applicable statute, law, regulation,
ordinance, rule, determination, judgment, rule of law, order, decree, permit,
approval, concession, grant, franchise, license, requirement, or any similar
form of decision of, or any provision or condition of any permit, license or
other operating authorization issued by any Governmental Authority having or
asserting jurisdiction over the matter or matters in question, whether now or
hereafter in effect.

9





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

(e)    “Affiliate” or “affiliate” in relation to either Party means any
corporation, limited liability company, partnership, proprietorship, joint
venture or other entity directly or indirectly controlled by, controlling, or
under common control with that Party.
(f)    “Business Day” means any day other than a Saturday, Sunday, or other day
on which commercial banks in the state of Ohio are authorized or required by law
to close.
(g)    “Confidential Information” means all confidential, proprietary or
non-public information of a Party, whether set forth in writing, orally or in
any other manner, including all non-public information and material of such
Party that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.
(h)    “Contract Year” means the twelve-month period starting on the Effective
Date, and each successive period of twelve (12) calendar months during the Term.
(i)    “Damages” means any and all liabilities, losses, damages, demands,
assessments, claims, costs and expenses, whether known or unknown, now existing
or hereafter arising, contingent or liquidated (including interest, awards,
judgments, penalties, settlements, fines, out-of-pocket costs and expenses
incurred in connection with investigating and defending any claims or causes of
action (including, without limitation, reasonable attorneys’ fees and expenses
and all reasonable fees and expenses of consultants and other professionals)).
The term “Damages” shall not include consequential, incidental, special,
exemplary or punitive damages.
(j)    “Force Majeure” means any circumstances beyond the reasonable control of
Supplier, including war (whether declared or undeclared), acts of God, including
fire, flood, storms and earthquakes, embargoes, riots, civil disturbances,
insurrections, sabotages, events or occurrences adversely impacting Supplier’s
facilities, transportation interruptions, delays, strikes or capacity
limitations, lock-outs or other similar acts of Supplier’s employees, or
government actions such as the necessity for compliance with any court order,
law, statute, ordinance, regulation, or policy having the effect of law
promulgated by a governmental authority having jurisdiction.
(k)    “Governmental Authority” means any federal, state, local or foreign
government or any provincial, departmental or other political subdivision
thereof, or any entity, body or authority exercising executive, legislative,
judicial, regulatory, administrative or other governmental functions or any
court, department, commission, board, bureau, agency, instrumentality or
administrative body of any of the foregoing.
(l)    “Person” or “person” means any entity, including any partnership,
corporation, limited liability company or governmental entity, and any natural
person.
(m)    “Product” means generally, whether singular or plural, Supplier’s
standard grade of 40/70 proppant sand, as described in Exhibit A.
(n)    “Quality Standard” means a manufacturing standard that conforms to ISO
13503-2, Proppant Specifications.

10





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

(o)    “Ratable Basis” means the purchase by Customer of one half of the Monthly
Minimum Requirement during each half of each Supply Period.
(p)    “Standard Order Lead Time” means, with respect to any Order, fourteen
(14) days from the date of such Order, or such other period as Supplier may
establish from time to time based on the time required to have the Product moved
to the Designated Transload Facility.
9.2    Other Terms. Other capitalized terms may be defined elsewhere in the text
of this Agreement and shall have the meaning indicated throughout this
Agreement.
9.3    General Terms. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural, and vice-versa, (b) the gender (or lack of gender) of all words used
in this Agreement includes the masculine, feminine and neuter; (c) references to
Articles and Sections refer to Articles and Sections of this Agreement; (d)
references to Exhibits or Schedules refer to the Exhibits or Schedules attached
to this Agreement, each of which is made a part hereof for all purposes; (e)
references to Applicable Laws refer to such Applicable Laws as they may be
amended from time to time, and references to particular provisions of a
Applicable Law include any corresponding provisions of any succeeding Applicable
Law; (f) the term “include”, “includes”, “including” or words of like report
shall be deemed to be followed by the words “without limitation”; (g) the terms
“hereof”, “herein” or “hereunder” refer to this Agreement as a whole and not to
any particular provision of this Agreement; (h) references to money refer to
legal currency of the United States of America; and (i) when calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. The headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement.
ARTICLE XOTHER PROVISIONS
10.1    Assignment. Neither Party shall transfer or assign its interest in this
Agreement, in whole or in part, directly or indirectly, without the prior
written consent of the other Party which consent will not be unreasonably
withheld; except that Supplier may assign its rights and delegate its duties
under this Agreement (i) by way of merger or sale of all or substantially all of
the ownership interests or assets of Supplier in one or a series of related
transactions; (ii) to a subsidiary or an affiliate of Supplier upon notice to
Customer together with an assumption of this Agreement by such subsidiary or
affiliate; or (iii) in connection with any financing. Supplier may also assign
the right to receive any payments hereunder or under any Order to any third
party, and Customer, on receiving notice of any such assignment, shall abide
thereby and make payment as may therein be directed. In the event of any
permitted assignment of this Agreement by either Party, the designated assignee
shall assume, in writing, the rights and obligations of the assigning Party
under this Agreement; provided that the assigning Party shall not be released
from any of its liabilities or obligations arising under this Agreement prior to
such assignment.
10.2    Relationship. In connection with this Agreement, each Party is an
independent contractor. This Agreement establishes and will only be construed as
establishing a contract for the provision and purchase of certain products and
does not and will not be deemed to create a joint venture, partnership,
fiduciary or agency relationship between the Parties for any purpose. Each of
the Parties understands and agrees that this Agreement does not create an
exclusive dealings arrangement and that each of Customer and Supplier may enter
into similar arrangements with

11





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

others with respect to similar or the same products. With respect to its own
personnel, each Party is independently responsible for all obligations incumbent
upon an employer..
10.3    Entire Agreement; Amendment. This Agreement, including its appendices,
exhibits and schedules, (a) constitutes the entire Agreement between the Parties
with respect to the subject matter hereof, (b) supersedes any existing
agreements between them whether oral or written and (c) shall control and govern
all transactions between the Parties with respect to the sales and purchases of
Product. The terms of this Agreement shall only be amended, modified or
supplemented as set forth herein or in a writing signed by or on behalf of both
of the Parties, which writing must specifically reference and identify the
provision of this Agreement to be modified and the intention to modify this
Agreement must be explicitly stated. Acceptance of an Order is insufficient to
amend this Agreement unless a separate writing is duly executed by all the
Parties specifically amending this Agreement.
10.4    Reformation. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to any Party. Upon the determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
10.5    Notices. Any notice provided or permitted to be given under this
Agreement shall be in writing, and may be served by personal delivery, by
registered or certified U.S. mail, addressed to the party to be notified,
postage prepaid, return receipt requested; or by nationally recognized delivery
service. Notice deposited in the mail in the manner hereinabove described shall
be deemed to have been given and received on the date of the delivery as shown
on the return receipt. Notice served in any other manner shall be deemed to have
been given and received only if and when actually received by the addressee. All
notices shall be addressed as follows:
If to Supplier:


If to Customer:


Any party may, by written notice so delivered to the other party, change the
address or individual to which delivery shall thereafter be made.
10.6    Electronic Transmissions. Notices sent by facsimile or email
transmission will not be effective for any purpose under this Agreement; and
while in the course of normal contract administration the Parties may choose to
use email transmissions for convenience, all notices of a legal nature or
required under the terms of this Agreement (such as, but not limited to, a
notice of termination of this Agreement, dispute, claim, indemnification,
default, or breach or failure to make payment) must be given in accordance with
Section 10.5 above. Except as otherwise set forth in Section 10.9, the Parties
do not consent to conduct any of the transactions contemplated by this

12





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Agreement by electronic means, and electronic notices and signatures shall not
be effective except as provided in Section 10.9.
10.7    Waiver. No failure or delay by either Party in exercising any of its
rights under this Agreement shall be deemed to be waiver of that right, and no
waiver by either Party of a breach of any provision of this Agreement shall be
deemed to be a waiver of any subsequent breach of the same or any other
provision.
10.8    Governing Law; Venue; Waiver of Jury Trial.
(a)    This Agreement and all Orders and other instruments executed in
accordance herewith governed by and construed in accordance with the laws of the
State of Delaware (except to the extent that mandatory provisions of federal law
govern), without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdiction other than those of the State
of Delaware.
(b)    THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURT OF
CHANCERY OF THE STATE OF DELAWARE (OR, IF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE OR THE DELAWARE SUPREME COURT DETERMINES THAT, NOTWITHSTANDING SECTION
111 OF THE DELAWARE GENERAL CORPORATION LAW, THE COURT OF CHANCERY DOES NOT HAVE
OR SHOULD NOT EXERCISE SUBJECT MATTER JURISDICTION OVER SUCH MATTER, THE
SUPERIOR COURT OF THE STATE OF DELAWARE) AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND ANY AND
ALL ORDERS AND OTHER INSTRUMENTS EXECUTED IN ACCORDANCE HEREWITH, AND HEREBY
WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY PROCEEDING FOR
INTERPRETATION OR ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT
THERETO OR THAT SUCH PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN
SAID COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT
OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH PROCEEDING SHALL
BE HEARD AND DETERMINED EXCLUSIVELY BY SUCH A DELAWARE STATE OR FEDERAL COURT. 
THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER THE
PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH PROCEEDING IN
THE MANNER PROVIDED IN SECTION 10.5 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED
BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.
(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR ANY ORDERS OR OTHER INSTRUMENTS EXECUTED IN ACCORDANCE
HEREWITH IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY ORDERS OR ANY OTHER
INSTRUMENTS EXECUTED IN ACCORDANCE HEREWITH.  EACH

13





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (ii) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER; (iii)
SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, EACH ORDER AND EACH OTHER INSTRUMENT
EXECUTED IN ACCORDANCE HEREWITH BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 10.8(C).
(d)    Any Party who substantially prevails (giving due consideration to all
relevant circumstances and not merely to which party obtains a judgment or
recovery in its favor) in asserting or defending a claim or suit arising out of
a transaction covered by this Agreement shall be awarded, in addition to all
other damages allowed under law, its costs, fees and expenses, including
reasonable attorneys’ fees and costs.
10.9    Counterparts. This Agreement, any amendment to this Agreement or any
Order may be executed in one or more counterparts, each of which shall for all
purposes be deemed to be an original and all of which shall constitute the same
instrument. The exchange of copies of this Agreement, any amendment to this
Agreement or any Order and of signature pages by facsimile transmission (whether
directly from one facsimile device to another by means of a dial-up connection
or whether otherwise transmitted via electronic transmission), by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, or by a combination of such means, shall constitute effective
execution and delivery of this Agreement, such amendment to this Agreement or
such Order, as applicable, as to the Parties and may be used in lieu of an
original thereof for all purposes. Signatures of the Parties transmitted by
facsimile or other electronic transmission shall be deemed to be original
signatures for all purposes. Minor variations in the form of signature pages of
this Agreement, any amendment to this Agreement or any Order, including footers
from earlier versions thereof, shall be disregarded in determining a Party’s
intent or the effectiveness of such signature.
[Signature Page Follows]

14





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
MUSKIE PROPPANT LLC 



By:   /s/ Marc McCarthy            
Name: Marc McCarthy
Title: Vice President


 



GULFPORT ENERGY CORPORATION




By:   /s/ Michael G. Moore         
Name: Michael G. Moore
Title: Chief Executive Officer & President


 




Signature Page to
Product Supply Agreement

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT A
MUSKIE STANDARD 40/70 GRADE PROPPANT SAND


The Proppant to be supplied under the Agreement will comply with the
specification of API Recommended Practice 56 (“API RP56”) as tested in Muskie’s
production facility.
Subject to confidentiality and trade secret protection assurances and protocols,
Customer shall have the right to review testing procedures at Muskie’s
production facility from time to time upon forty-eight (48) hours’ notice and
during normal business hours.

Exhibit A